DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #04-001
January 28, 2004
Dear State Medicaid Director:
This is to advise you that Section 103(f) of the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173) extends the Qualifying Individuals (QIs)
benefit through September 30, 2004. The new law was enacted December 8, 2003. This means
that there is 100 percent Federal funding for States to pay the Medicare Part B premiums for
existing QIs, without interruption, and to enroll new QIs up to each State’s allocation. The QIs,
described in section 1902(a)(10)(E)(iv) of the Social Security Act (the Act), are persons entitled
to Part A of Medicare with incomes of at least 120 percent, but less than 135 percent, of the
official Federal poverty line and resources that do not exceed twice the standard used in the
Supplemental Security Income program, and not otherwise eligible for Medicaid. Authority for
benefits for these individuals had been scheduled to expire on March 31, 2004.
Section 401 of Pub. L. No. 108-89 amended section 1902(a)(10)(E)(iv) of the Act to eliminate
reference to the QI-2 benefit that had sunset on December 31, 2002, and extended the QI-1
benefit for persons with incomes of at least 120 percent, but less than 135 percent, of the official
Federal poverty line (now referred to as QIs) through March 31, 2004. Section 401 also
amended section 1933 of the Act to set the total amount available for allocation for the QI
program at $400,000,000 for each of fiscal years (FYs) 2002 and 2003, and $100,000,000 from
January 1, 2004, through March 31, 2004, and to change the formula for determining the State
allocations to eliminate the inclusion of the QI-2 program. Under the new provisions, the
amount allocated for the QI Program for January 1, 2004, through September 30, 2004, is
$300,000,000.
We are currently in the process of revising the formula as specified in the statute in order to
eliminate calculations attributable to the QI-2 individuals. This revised formula will be used to
determine the State allocations under the new program extension. The allocations will be for the
period beginning January 1, 2004, and ending September 30, 2004. We will be communicating
each respective State allocation through the CMS Regional Offices in the next few weeks. If
you have any questions regarding the extension or change in State allocations, you may contact
Glenn Stanton of my staff at (410) 786-6768.
Sincerely,
/s/

Dennis G. Smith, Director

Page 2 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

